Case 1:12-cr-00090-KD-B Document 192 Filed 02/06/20 Page 1 of 2              PageID #: 1025




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 UNITED STATES OF AMERICA                     )
                                              )
 v.                                           )    CRIM. NO. 12-00090-KD-B
                                              )
 BRANDON JARROD NOBLES                        )

 UNITED STATES’ RESPONSE TO NOBLES’S MOTION PURSUANT TO
                       28 U.S.C. § 2255

        The United States, by and through Richard W. Moore, the United States

 Attorney for the Southern District of Alabama, submits this response to Brandon

 Jarrod Nobles’s (“Nobles’s”) motion to vacate two of his sentences pursuant to 28

 U.S.C. § 2255. He asserts that his two firearm convictions cannot stand because

 kidnapping is not a crime of violence in the light of United States v. Davis, 139 S. Ct. 219

 (2019). This Court ordered the United States to respond, and this is the United States’

 response.

        To be clear, Nobles pleaded guilty based on his role in a string of violent

 kidnappings in Mobile, Alabama. [Doc. No. 58] Indeed, Nobles admitted to shooting

 at least one victim. [Id., pp. 27–28] The United States previously described the

 gruesome nature of these offenses in the case of Nobles’s co-defendant, Zerrick

 Robinson (“Robinson”).        See [Doc. No. 179]        Nonetheless, the United States

 subsequently withdrew its legal arguments in the light of guidance from the Department

                                              1
Case 1:12-cr-00090-KD-B Document 192 Filed 02/06/20 Page 2 of 2            PageID #: 1026




 of Justice in this cases. [Doc. No. 183]

       This office remains bound by that guidance in this case. Accordingly, while the

 United States maintains that Nobles’s conduct implicates him in plainly violent conduct

 that injured others and terrorized the community, kidnapping is not categorically a

 crime of violence. Based on that guidance, this office is constrained such that it cannot

 contest Nobles’s motion on its merits.

                                                Respectfully submitted,

                                                RICHARD W. MOORE
                                                UNITED STATES ATTORNEY
                                                By:

                                                /s/ Scott A. Gray
                                                Scott A. Gray (grays6387)
                                                Assistant United States Attorney
                                                63 South Royal Street, Suite 600
                                                Mobile, Alabama 36602
                                                Telephone: (251) 441-5845
                                                Fax: (251) 441-5131




                                            2
